DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 103
	The Applicant’s arguments with regards to the rejection of claims 1, 11 and 17 have been considered but are not persuasive.
	In regards to claim 1, the Applicant argues that Xia does not disclose the limitation “Xia is only concerned with looking for losing fluid into the formation while drilling, not influx that may flow from the formation into the wellbore. There is no teaching in Xia to measure anything related to underbalanced drilling and coiled tubing such as influx locations…”
	Xia is being used teach a distributed acoustic sensing (DAS)  fiber optic cable that extends along a wellbore to measure various parameters along the wellbore during drilling (pp[0021], [0028], [0037], [0038], [0051], [0052]). The claims does not specific the type of drilling operation that is being performed so the argument regarding “underbalanced drilling” is moot.  The Xia reference is not relied on to teach limitations regarding “influx” and using the a “coiled tubing” as a conduit for the fiber optic cable. However, both of these features are taught by Sullivan and Wessling, respectively, which are both drawn to monitoring of drilling operations using optical fiber cables.
	The Applicant further argues that “Wessling only recites telemetry between the surface and a bottom hole assembly 90. See Wessling at paragraph [0020]. Wessling does not conduct measurements spanning the entire wellbore” As stated above, Wessling is only being used to teach that coiled tubing can be used in place of a drill pipe as a conduit for the fiber optic cable (pp[0020]). Xia already teaches the features of  “measuring one or more downhole parameters along the length of the fiber optic line during the drilling of the wellbore” as recited in claim 1. Therefore, Wessling does not need to teach this limitation. Furthermore, the claim never recites “measurements spanning the entire wellbore” and there is no basis for such a limitation in the Applicant’s specification. 
	The Applicant argues that ‘Sullivan fails to disclose or suggest determining "flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore" based on the data that is associated with one or more downhole parameters, which "include at least one of temperature, pressure, and acoustic signals[,]"’
	Sullivan is only being used to teach that it is known in the art to use a fiber optic cable during a drilling operation to detect "flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore"  Sullivan discloses that a programmed processor is used to determine location of gas (which is a fluid) ingress (influx) in the wellbore via acoustic emissions detected by acoustic emissions transducer 14 (optic fibers) (pp[0024], [0025], [0054]).  Xia already teaches the limitations regarding  one or more downhole parameters include at least one of temperature, pressure, and acoustic signals (The cable 50 is an acoustic sensing cable and used for acoustic, temperature or pressure sensing; pp[0021], [0037],[0071]). It would be obvious to utilize the parameters of Xia in order to also detect fluid ingress as taught by Sullivan in order provide an alert during a leak event during the drilling operation (pp[0054]).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	For at least the above reasons, the rejection to claims 1, 11 and 17 will be maintained. 
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 10, 11, 14, 16, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (U.S. Publication No. 20170260848) in view of Wessling et al. (U.S. Publication No. 20170328191) and in further view of Sullivan et al. (U.S. Publication No. 20190100993).
In regards to claim 1, Xia teaches a system comprising: 
a bottomhole assembly (bottomhole assembly 36; Fig. 1) disposed in a wellbore (12) traversing a subterranean formation (14) from a surface of the earth (16), the bottomhole assembly having a drill tool (38); 
a conduit (28) coupled with the bottomhole assembly (36);
a cable assembly (cable 50; Fig. 1) including a fiber optic line (fiber optic waveguide 120/ 130; Fig. 5, 6, pp[0047], [0051] [0054])  coupled with the bottomhole assembly (36), the fiber optic line (120/130 within cable 50) having a length that traverses a length of the wellbore (12; Fig. 1) from the bottomhole assembly (36) to the surface (connected to light source 52 and interrogation system 54 at the surface 16; Fig 1), the fiber optic line being a distributed sensor (distributed acoustic sensing; pp[0054], [0057]) and measuring one or more downhole parameters along the length of the fiber optic line during the drilling of the wellbore (vibration, strain, pressure sensing; Fig. 1, pp[0020],[0057]);and 
a controller (interrogation system 54; Fig. 1) coupled with the cable assembly (50), the controller receiving data  associated with the one or more downhole parameters from the fiber optic line during the drilling of the wellbore by the drill tool (pp[0021], [0028], [0051], [0052]), wherein the one or more downhole parameters include at least one of temperature, pressure, and acoustic signals (The cable 50 is an acoustic sensing cable and used for acoustic sensing; pp[0021], [0037]. The one or more parameters can also include temperature/pressure; pp[0037],[0071]). 
Xia does not teach that the conduit includes coiled tubing; the cable assembly disposed within the coiled tubing; controller is operable to determine, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore.
Wessling, drawn to a system for optimizing a drilling operation,  discloses that the conduit includes coiled tubing; the cable assembly disposed within the coiled tubing (“The data connection between the pipe sections may be made by any suitable method, including but not limited to, hard electrical or optical connections… In case a coiled-tubing is used as the drill pipe 22, the data communication link may be run along a side or inside of the coiled-tubing”; Fig. 1, pp[0020]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the conduit of Xia such that a coiled tubing is substituted for the drill string, as taught by Wessling,  as these two elements are art-recognized equivalents for conveying a data communication system and a bottomhole assembly in a wellbore.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
However, the combination of Xia and Wessling does not teach that the controller is operable to determine, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore.
Xia does disclose that different types of measurement tools are usable for collecting and processing data in a wellbore (pp[0020]).
Sullivan, drawn to a monitoring system for a drilling operation, that the  controller is operable to determine, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore (During drilling, programmed processor is used to determine location of gas (fluid) ingress (influx) in the wellbore via acoustic emissions (flow characteristics) detected by acoustic emission transducers 140 (optic fibers); pp[0024], [0025], [0054]. 
Notes that this interpretation is consistent with the disclosure of the instant case because in pp[0036] of the specification it is disclosed that “the fiber optic line 310 may measure temperature, pressure, and/or acoustics (which may be indicative of flow characteristics)”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Xia and Wessling such that the controller provides real-time indication of a fluid ingress, as taught by Sullivan, in order provide an alert during a leak event during the drilling operation (pp[0054]).  

In regards to claim 6, the combination of Xia, Wessling and Sullivan teaches the system of  claim 1.
Xia further teaches that the cable assembly (50) is coupled with the conduit (28; Fig. 1, pp[0022]).  
Wessling also discloses that the cable assembly is coupled with the conduit (“The data connection between the pipe sections may be made by any suitable method, including but not limited to, hard electrical or optical connections… In case a coiled-tubing is used as the drill pipe 22, the data communication link may be run along a side or inside of the coiled-tubing.”; Fig. 1, pp[0020]).

In regards to claim 8, the combination of Xia, Wessling and Sullivan teaches the system of claim 1.
Xia further teaches that the fiber optic line is one or more of the following: a distributed temperature sensor, a distributed acoustic sensor, and a distributed pressure sensor (pp[0021], ,[0037], [0054], [0057]).  

In regards to claim 10, the combination of Xia, Wessling and Sullivan teaches the system of claim 1.
Xia further teaches that the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).  

In regards to claim 11, Xia teaches a drilling device comprising:
 a bottomhole assembly (bottomhole assembly 36; Fig. 1) having a drill tool (38) operable to drill a wellbore (12);
 a conduit (28) is coupled with the bottomhole assembly (36);
 a cable assembly (50) including a fiber optic line (fiber optic waveguide 120/ 130; Fig. 5, 6, pp[0047], [0051] [0054])  coupled with the bottomhole assembly (36), the fiber optic line having a length (120/130 within cable 50; Fig. 1)  and being a distributed sensor distributed acoustic sensing cable 50 with one or more optical waveguides 120; pp[0054]) and operable to measure one or more downhole parameters along the length of the fiber optic line during drilling of the wellbore (vibration, strain, pressure sensing; Fig. 1, pp[0020],[0054],[0057]); and
a controller (interrogation system 54; Fig. 1) coupled with the cable assembly (50), the controller operable to receive data from the fiber optic line during the drilling of the wellbore (pp[0021], [0028], [0051], [0052]), wherein the one or more downhole parameters include at least one of temperature, pressure, and acoustic signals (The cable 50 is an acoustic sensing cable and used for acoustic sensing; pp[0021], [0037]. The one or more parameters can also include temperature/pressure; pp[0037],[0071]). 
Xia does not teach that the conduit includes coiled tubing; the cable assembly is disposed within the coiled tubing; wherein the controller is operable to determine, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore.
Wessling, drawn to a system for optimizing a drilling operation,  discloses that the conduit includes coiled tubing; the cable assembly is disposed within the coiled tubing (“The data connection between the pipe sections may be made by any suitable method, including but not limited to, hard electrical or optical connections… In case a coiled-tubing is used as the drill pipe 22, the data communication link may be run along a side or inside of the coiled-tubing.”; Fig. 1, pp[0020]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the conduit of Xia such that a coiled tubing is substituted for the drill string, as taught by Wessling,  as these two elements are art-recognized equivalents for conveying a data communication system and a bottomhole assembly in a wellbore.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
However, the combination of Xia and Wessling does not teach that the controller is operable to determine, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore.
Xia does disclose that different types of measurement tools are usable for collecting and processing data in a wellbore (pp[0020]).
Sullivan, drawn to a monitoring system for a drilling operation, discloses that the controller is operable to determine, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore (During drilling, programmed processor is used to determine location of gas (fluid) ingress (influx) in the wellbore via acoustic emissions (flow characteristics) detected by acoustic emission transducers 140 (optic fibers); pp[0024], [0025], [0054]. 
Notes that this interpretation is consistent with the disclosure of the instant case because in pp[0036] of the specification it is disclosed that “the fiber optic line 310 may measure temperature, pressure, and/or acoustics (which may be indicative of flow characteristics)”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Xia and Wessling such that the controller provides real-time indication of a fluid ingress, as taught by Sullivan, in order provide an alert during a leak event during the drilling operation (pp[0054]).  

In regards to claim 14, the combination of Xia, Wessling and Sullivan teaches the drilling device of claim 11.
Xia further teaches that the fiber optic line is one or more of the following: a distributed temperature sensor, a distributed acoustic sensor, and a distributed pressure sensor (pp[0021], [0037], [0054], [0057]).    

In regards to claim 16, the combination of Xia, Wessling and Sullivan teaches the drilling device of claim 11.
Xia further teaches that the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).  

In regards to claim 17, Xia teaches a method comprising:
 drilling, by a bottomhole assembly (36; Fig. 1, p[0016], [0019]) having a drill tool (38), a wellbore (12) in a formation (14), wherein a conduit (28) that is coupled with the bottomhole assembly (36);
 measuring, by a fiber optic line having a length and coupled with the bottomhole assembly during the drilling (fiber optic waveguide 120/ 130 within cable 50; Fig. 5, 6, pp[0021], [0047], [0051] [0054]), one or more downhole parameters along the length of the fiber optic line (vibration, strain, pressure sensing; Fig. 1, pp[0020],[0054],[0057]), wherein the one or more downhole parameters include at least one of temperature, pressure, and acoustic signals (The cable 50 is an acoustic sensing cable and used for acoustic sensing; pp[0021], [0037]. The one or more parameters can also include temperature/pressure; pp[0037],[0071]); and 
transmitting, to a controller during the drilling (interrogation system 54; Fig. 1, (pp[0021], [0028], [0051], [0052]), data from the fiber optic line (120/130 within cable 50; Fig. 5, 6), wherein the fiber optic line is a distributed sensor (distributed acoustic sensing; pp[0054], [0057]) and the length of the fiber optic line (50) traverses the length of the wellbore (12) from the bottomhole assembly (36) to the surface (connected to light source 52 and interrogation system 54 at the surface 16; Fig 1).  
Xia does not teach that the conduit includes coiled tubing; wherein the fiber optic line is disposed within the coiled tubing; determining, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore.
Wessling, drawn to a system for optimizing a drilling operation, discloses that the conduit includes coiled tubing and the fiber optic line is disposed within the coiled tubing (“The data connection between the pipe sections may be made by any suitable method, including but not limited to, hard electrical or optical connections… In case a coiled-tubing is used as the drill pipe 22, the data communication link may be run along a side or inside of the coiled-tubing.”; Fig. 1, pp[0020]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the conduit of Xia such that a coiled tubing is substituted for the drill string, as taught by Wessling,  as these two elements are art-recognized equivalents for conveying a data communication system and a bottomhole assembly in a wellbore.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
However, the combination of Xia and Wessling does not teach determining, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore.
Xia does disclose that different types of measurement tools are usable for collecting and processing data in a wellbore (pp[0020]).
Sullivan, drawn to a  monitoring system for a drilling operation, determining, via the data from the fiber optic line taken downhole in the wellbore in real time during the drilling of the wellbore, flow characteristics across the span of the wellbore, and location and depth of fluid influx and gas influx in the wellbore(During drilling, programmed processor is used to determine location of gas ingress (influx) in the wellbore via acoustic emissions (flow characteristics) detected by acoustic emission transducers 140 (optic fibers); pp[0024], [0025], [0054]. 
Note that this interpretation is consistent with the disclosure of the instant case because in pp[0036] of the specification it is disclosed that “the fiber optic line 310 may measure temperature, pressure, and/or acoustics (which may be indicative of flow characteristics)”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Xia and Wessling such that the controller provides real-time indication of a fluid ingress, as taught by Sullivan, in order provide an alert during a leak event during the drilling operation (pp[0054]).  

In regards to claim 19, the combination of Xia, Wessling and Sullivan teaches the method of claim 17.
Xia further teaches that the fiber optic line is one or more of the following: a distributed temperature sensor, a distributed acoustic sensor, and a distributed pressure sensor (pp[0021], [0037], [0054], [0057]).  

In regards to claim 20, the combination of Xia, Wessling and Sullivan teaches the method of claim 17.
Xia further teaches that the bottomhole assembly (36) includes one or more sensors, and the data includes measurements from the one or more sensors (46 including MWD, LWD instruments, detectors, circuits, or other equipment that provide information about wellbore 12; pp[0020], Fig.1).

In regards to claim 21, in light of the modification made above, the combination of Xia, Wessling and Sullivan teaches the system of claim 1, wherein the controller is operable to determine the location and depth of the fluid influx in the wellbore (Sullivan discloses that programmed processor is used to determine location of gas ingress (influx) in the wellbore via acoustic emissions (flow characteristics) detected by acoustic emission transducers 140 (optic fibers); pp[0024], [0025], [0054] ) based on the temperature measured by the fiber optic line (Xia discloses that measuring a characteristic of a wellbore is done by utilizing a distributed sensing system, wherein the characteristic is selected from the group consisting of temperature, pressure, and vibration; pp[0071]) .

In regards to claim 22, the combination of Xia, Wessling and Sullivan teaches the system of claim 1.
Sullivan further discloses wherein the controller is operable to determine the location and depth of the gas influx in the wellbore based on the pressure measured by the fiber optic line (gas ingress into the wellbore 100, may generate an acoustic event in the form of acoustic emissions that may be detected by the acoustic emission transducers 140…An amplitude or peak amplitude of the voltage, which may be an indication of a strength (e.g., an intensity) of the acoustic emissions received by the acoustic emission transducers 140.The amplitude may correlate to a degree of change in pressure caused by acoustic emissions within the wellbore 100 ;pp[0024], [0038]).

Claims 2, 3, 9, 12, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (U.S. Publication No. 20170260848) in view of Wessling et al. (U.S. Publication No. 20170328191), Sullivan et al. (U.S. Publication No. 20190100993) and in further view of Terry et al. (U.S. Publication No. 20030075361).
In regards to claim 2, the combination of Xia, Wessling and Sullivan  teaches the system of claim 1.
However, the combination of Xia, Wessling and Sullivan does not disclose wherein the cable assembly includes a conductor line transmitting power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the cable assembly (45; Fig. 3) includes a conductor line (electrical conductors 41) transmitting power to the bottomhole assembly (30; Fig. 1a, pp[0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified combination of Xia, Wessling and Sullivan such that the electrical conductors as taught by Terry is substituted for the powering means of the combination of Xia, Wessling and Sullivan, especially as Xia expressly discloses a variety of sensors which require some degree of power, but is silent as to the manner in which they are powered,  in order to provide power to the bottomhole assembly as using electrical conductors to operate a bottomhole assembly is well known in the art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Furthermore, such a modification constitutes a simple substitution of the generic power supply of combination of Xia, Wessling and Sullivan with a reasonable expectation of success. See MPEP 2143, I.

In regards to claim 3, the combination of Xia, Wessling and Sullivan teaches the system of claim 1.
However, the combination of Xia, Wessling and Sullivan is silent regarding wherein the bottomhole assembly includes a battery providing power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the bottomhole assembly includes a battery providing power to the bottomhole assembly (a downhole battery can be used to power the bottom hole assembly 30;pp[0240], [0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Xia, Wessling and Sullivan with the downhole battery of Terry, especially as Xia expressly discloses a variety of sensors which require some degree of power, but is silent as to the manner in which they are powered, because the downhole battery would provide more power and the power supply would be more constant (pp[0240], [0241]). Furthermore, such a modification constitutes a simple substitution of the generic power supply of combination of Xia, Wessling and Sullivan with a reasonable expectation of success. See MPEP 2143, I.

In regards to claim 9, the combination of Xia, Wessling and Sullivan teaches the system of claim 1.
However, the combination of Xia, Wessling and Sullivan is silent regarding wherein the controller receives the data from the fiber optic line and adjusts the drilling of the wellbore based on the data.  
Xia does expressly disclose that one purpose of the BHA is MWD sensors which are a common feedback tool for monitoring drilling progress (pp[0020]).
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the controller (surface processor 514) receives the data from the fiber optic line (45) and adjusts the drilling of the wellbore based on the data (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Xia, Wessling and Sullivan to include the surface processing system of Terry in order to adjust drilling parameters such that they remain within the limits of pore pressure and fracture gradient pressure within the wellbore (pp[0131]). 

In regards to claim 12, the combination of Xia, Wessling and Sullivan teaches the drilling device of claim 11.
However, the combination of Xia, Wessling and Sullivan is silent regarding wherein the cable assembly includes a conductor line operable to transmit power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the cable assembly (45; Fig. 3) includes a conductor line (electrical conductors 41) operable to transmit power to the bottomhole assembly (30; Fig. 1a, pp[0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Xia, Wessling and Sullivan such that the electrical conductors as taught by Terry is substituted for the powering means of the combination of Xia, Wessling and Sullivan, especially as Xia expressly discloses a variety of sensors which require some degree of power, but is silent as to the manner in which they are powered, in order to provide power to the bottomhole assembly as using electrical conductors to operate a bottomhole assembly is well known in the art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

In regards to claim 13, Xia teaches the drilling device of claim 11.
However, Xia is silent regarding wherein the bottomhole assembly includes a battery operable to provide power to the bottomhole assembly.  
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the bottomhole assembly includes a battery operable to provide power to the bottomhole assembly (a downhole battery can be used to power the bottom hole assembly 30; pp[0240], [0241]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified combination of Xia, Wessling and Sullivan with the downhole battery of Terry, especially as Xia expressly discloses a variety of sensors which require some degree of power, but is silent as to the manner in which they are powered, because the downhole battery would provide more power and the power supply would be more constant (pp[0240], [0241]). Furthermore, such a modification constitutes a simple substitution of the generic power supply of combination of Xia, Wessling and Sullivan with a reasonable expectation of success. See MPEP 2143, I.

In regards to claim 15, combination of Xia, Wessling and Sullivan teaches the drilling device of claim 11.
However, combination of Xia, Wessling and Sullivan is silent regarding wherein the controller receives the data from the fiber optic line and is operable to adjust the drilling of the wellbore based on the data.
Xia does expressly disclose that one purpose of the BHA is MWD sensors which are a common feedback tool for monitoring drilling progress (pp[0020]).
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses wherein the controller (surface processor 514) receives the data from the fiber optic line (45)  and is operable to adjust the drilling of the wellbore based on the data (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified combination of Xia, Wessling and Sullivan to include the surface processing system of Terry in order to adjust drilling parameters such that they remain within the limits of pore pressure and fracture gradient pressure within the wellbore (pp[0131]). 

In regards to claim 18, combination of Xia, Wessling and Sullivan teaches the method of claim 17.
However, combination of Xia, Wessling and Sullivan is silent regarding further comprising: adjusting, by the controller, the drilling of the wellbore based on the data from the fiber optic line.  
Xia does expressly disclose that one purpose of the BHA is MWD sensors which are a common feedback tool for monitoring drilling progress (pp[0020]).
Terry, drawn to a wellbore drilling assembly that comprising fiber optics, discloses adjusting, by the controller (surface processor 514), the drilling of the wellbore based on the data from the fiber optic line (the drilling parameters are adjusted based on data received from the coiled tubing 20 containing the fiber optic cable 45; pp[0071], [0131]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified combination of Xia, Wessling and Sullivan to include the surface processing system of Terry in order to adjust drilling parameters such that they remain within the limits of pore pressure and fracture gradient pressure within the wellbore (pp[0131]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAMIA QUAIM/Examiner, Art Unit 3676        
                                                                                                                                                                                                /CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676